716 So. 2d 888 (1998)
Patricia E. CORCORAN, Dative Tutrix of Rhiannon Vath, on Behalf of Rhiannon Vath
v.
Wendell H. GAUTHIER, Scott Labarre, William C. Harrison, Jr., Gauthier, Murphy, Sherman, McCabe, and Chehardy, a Partnership, Gauthier & Murphy, Javier N. Alonzo, Paretti Pontiac Company, Inc., United States Fidelity & Guaranty Company, Interstate Fire and Casualty Company, Robert Brockhaus, Allstate Insurance Company, and Principal Casualty Insurance Company.
No. 98-C-0342.
Supreme Court of Louisiana.
March 27, 1998.
Denied.
KNOLL, J., not on panel.